DETAILED ACTION
This non-final Office action is in response to the claims filed 3/16/2021.
Claims are replete with errors and indefiniteness and the scope of the claims cannot be ascertained at this time.
Status of claims: claims 1-17 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
	Page 21, line 2 – “91A” must be replaced with “90A”
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to because:  
The numerical identifiers 91AH and 91BH in Figure 4 are not described in the specification. Are they pivoting connectors?
FIG. 8 – “20B” must be replaced with “90B”
FIG. 10A – the unlabeled arrow must be deleted;
FIG. 11A – the unlabeled bracket below the figure must be deleted;
Claim 1 – the entire last paragraph (lines 57-65) is not, and must be, illustrated in the figures.
Claim 2 – the entire claim is not, and must be, illustrated in the figures. For example, the figures fail to illustrate the connections between the first horizontal scaffold truss member, the second horizontal scaffold truss member, and the third horizontal scaffold truss member.
Claim 17 – the entire last paragraph (lines 65-72) is not, and must be, illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 and 17 are objected to because of the following informalities:
Claim 1, line 7 – “truss member” must be replaced with “truss members”
Claim 1, line 8 – “a first” must be replaced with “a first end”
Claim 1, line 61 – “and” should be added before “coupling”
Claim 2, line 8 – “members” must be replaced with “member”
Claim 2, line 9 – “members” must be replaced with “member”
Claim 2, line 21 – “a” should be added before “vertical”
Claim 2, line 27 – “third horizontal scaffold members” should be replaced with “third horizontal scaffold truss members” for consistency
Claim 3, line 2 – “said first horizontal truss member” should be replaced with “said first horizontal scaffold truss member” for consistency
Claim 3, line 3 – “said first horizontal truss member” should be replaced with “said first horizontal scaffold truss member” for consistency
Claim 3, line 4 – “said second horizontal truss member” should be replaced with “said second horizontal scaffold truss member”
Claim 3, line 5 – “said second horizontal truss member” should be replaced with “said second horizontal scaffold truss member”
Claim 17, lines 7-8 – “truss member” must be replaced with “truss members”
Claim 17, line 8 – “a first” must be replaced with “a first end”
Claim 17, line 9 – “members” must be replaced with “member”
Claim 17, line 12 – “a” should be added before “scaffold”
Claim 17, line 25 – “sech” must be replaced with “each”
Claim 17, line 37 – “first scaffold member” should be replaced with “first vertical scaffold member” for consistency
Claim 17, line 53 – “a” should be amended to “an”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Note: the claims are replete with errors; thus the listing below does not constitute an exhaustive listing of all errors - the applicant is requested to bring the claims in conformance to 35 USC 112 in light of the examples set forth below.
	Claim 1, line 12 – “a scaffold vertical member at an annular member” is unclear. What is meant by “at?” Is the vertical member on or in “an annular member?”
	Claim 1, line 18 – “at” is unclear. See above.
	Claim 1, line 19 – the metes and bounds of claim 1 are unclear with the period in line 19.  The examiner suggests deleting the period for clarity.
	Claim 1, line 39-40 – “said first end of said horizontal scaffold truss members of said first horizontal scaffold truss member” is unclear.
	Claim 1, line 53-54 – “said first end of said horizontal scaffold truss members of said second horizontal scaffold truss member” is unclear.
	Claim 1, line 63 – “third” is unclear and should be replaced with “fourth”
	Claim 1, lines 61-65 – these lines are awkwardly written and unclear. 
	Claim 2 – line 7 – “first connectors, connectors” is unclear. Perhaps replace with “first connectors” 
	Claim 2, line 9 – “at least one of said first connectors” is unclear. Which first connectors? Of which horizontal scaffold truss member? 
	Claim 2, line 10 – “at” is unclear. See above.
	Claim 2, line 12 – “one of said plurality of second connectors” is unclear. Which second connectors? Of which horizontal scaffold truss member?
	Claim 2, lines 14-15 – “each second connector” is unclear. Which second connectors? Of which horizontal scaffold truss member?
	Claim 2, line 16 – “at” is unclear. See above.
	Claim 2, line 18 – “each of said first and second connectors” is unclear. Of which horizontal scaffold truss member?
	Claim 2, line 20 – “said respective second connector” is unclear. Of which horizontal scaffold truss member?
	Claim 2, line 21 – “said latch member” is unclear. Of which horizontal scaffold truss member?
	Claim 2, line 25 – “said second connectors” is unclear. Of which horizontal scaffold truss member?
	Claim 4 – the entire claim is unclear and requires revision.
	Claim 7, line 1 – “supported for” is unclear. Does the applicant mean “by” rather than “for?”
	Claim 9, line 2 – “said first horizonal scaffold truss” lacks antecedent basis and should be amended to “said first horizontal scaffold truss member.”
	Claim 9, lines 2-3 – “said second horizonal scaffold truss” lacks antecedent basis and should be amended to “said second horizontal scaffold truss member”
	Claim 17, line 12 – “at” is unclear. See above.
	Claim 17, line 26 – “at” is unclear. See above.
	Claim 17, lines 27-28 – “said scaffold vertical member” is unclear. Which scaffold vertical member?
	Claim 17, lines 40-42 – these lines are unclear and require revision
	Claim 17, lines 47-48 – “said second ends of said horizontal scaffold members of said first horizontal scaffold truss member” is unclear. Perhaps amend the recitation to “said second end of said first horizontal scaffold truss member”
	Claim 17, line 53 – “said second horizontal truss frame” lacks antecedent basis and should be amended to “said second horizontal scaffold truss member”
	Claim 17, lines 54-56 – these lines are unclear and require revision
	Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634